Citation Nr: 0841434	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-02 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected instability and 20 percent 
for limitation of motion of left knee.  

2.  Entitlement to service connection for lumbar back 
disorder, to include as secondary to service-connected knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision denied service 
connection for bilateral hearing loss, tinnitus, and a back 
disorder, but granted service connection for degenerative 
joint disease of the left knee and assigned a 10 percent 
disability evaluation effective from August 27, 2002.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board notes that a December 2006 rating decision granted 
a 20 percent evaluation for degenerative joint disease of the 
left knee effective from August 27, 2002.  A March 2006 
rating decision granted a separate, additional 20 percent 
disability rating for instability of the veteran's left knee 
effective from August 27, 2002, for a combined rating of 40 
percent from August 27, 2002.  However, on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 40 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

The Board also observes that the veteran's appeal originally 
included his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  However, in his January 
2006 VA Form 9, the veteran stated that he was only appealing 
the issues of entitlement to an increased evaluation for his 
knee condition, and entitlement to service connection for his 
back disorder.  Subsequent communications from the veteran's 
representative, including the October 2008 Informal Hearing 
Presentation (IHP) offer arguments only as to the veteran's 
claims for his left knee and back.  As such, the veteran has 
not filed a substantive appeal for the other issues.  See 38 
C.F.R. § 20.202.  Accordingly, those issues no longer remain 
in appellate status and no further consideration is required.

In his substantive appeal to the Board, received in January 
2006, the veteran requested a hearing before the Board.  In a 
letter to VA received in July 2007, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.702(e).  No 
further communication has been received from the veteran with 
regard to a hearing. Therefore, the veteran's request for a 
hearing on his appeal is considered properly withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2008).  The Board will proceed 
with consideration of the veteran's claim, based on the 
evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has recurrent instability of his left knee 
that is moderate, but he does not have recurrent instability 
that can be described as severe.

3.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
the equivalent of limitation of flexion of the left leg to 15 
degrees.

4.  The extension of the veteran's left knee is normal.

5.  The veteran does not have dislocated cartilage in his 
left knee, nor has he had any cartilage in his left knee 
removed. 

6.  The veteran has not had malunion or nonunion of his left 
tibia and fibula.

7.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disability is causally or 
etiologically related to his service in the military or to 
his service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
joint instability of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262 (2008).

2.  The requirements for a rating in excess of 20 percent for 
limitation of motion of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

3.  A lumbar back disorder was not incurred in, or aggravated 
by, active service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.


A.  Increased Rating Claim

For increased-compensation claims, section 5103(a) requires, 
at a minimum that the Secretary notify the claimant that, to 
substantiate the claims, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Florez v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  Where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  In this case, the veteran 
was provided with an undated notice letter shortly after 
filing his claim, as well as supplemental notice letters in 
March 2006 and February 2007.  Because the notice that was 
provided to the veteran before service connection was granted 
was legally sufficient, VA's duty to notify has been 
satisfied as to the veteran's increased rating claim.


B.  Service Connection Claim

The Board finds that the VA's duty to notify as to his 
service connection claim was satisfied by an undated letter 
sent to the veteran shortly after he filed his claim in 
August 2002.  The letter addressed all the required notice 
elements, specifically addressing  the evidence necessary to 
substantiate the claim, the evidence VA would seek to obtain, 
and the evidence the veteran was expected to provide, and was 
sent prior to the initial unfavorable decision by VA in 
September 2003.  Supplemental notice, compliant with the 
requirements of Dingess, addressing the relevant rating 
criteria and effective date provisions, was mailed to the 
veteran in March 2006 and February 2007.  Therefore, the 
Board finds that VA has fulfilled its statutory duty to 
notify the veteran as to his service connection claims.


C.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of his claims.  This includes assisting the veteran in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the veteran's service treatment records, VA medical 
records, and all available private treatment records.  
Additionally, the veteran was afforded VA examinations in 
April 2003 and January 2006.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the December 2005 statement of 
the case (SOC), as well as supplemental statements of the 
case (SSOC)in January 2004, January 2006, and April 2006.  
The SOC and SSOCs informed the veteran and his representative 
of the laws and regulations relevant to the veteran's claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
veteran appropriate VA examinations in January 2006 and April 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  As will be discussed in more 
detail below, the VA examination report addressed the rating 
criteria, and is adequate upon which to base a decision.  

The Board also observes the veteran's representative's 
contention that because the most recent VA examination of his 
knee was in January 2006, and the most recent examination of 
his back was in April 2003, a current VA examination to 
evaluate the veteran's current level of disability is 
required before the Board makes its final determination in 
this appeal.  The Board does acknowledge that it has been 
almost three years since the veteran's last knee examination, 
and almost six years since his last back examination.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
 VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the veteran and his representative that 
the veteran's knee disorder has gotten worse since his last 
VA examination.  Cf. Caffrey, 6 Vet. App. at 381 (where 
appellant presented evidence, including a letter from his 
rehabilitation counselor and a private examination report, 
indicating that his condition was more severe than his rating 
indicated, a current VA examination was warranted).  
Furthermore, the VA examiner's conclusion that the veteran's 
back disorder was not caused by his service-connected knee 
disorder is unlikely to change regardless of the severity of 
the veteran's back disorder.  Because the veteran in this 
case has not presented any evidence indicating that there has 
been a material change in his disability or that the current 
rating may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2007); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the January 2006 and April 2003 VA 
examinations were adequate and reliable, and a claim need not 
be remanded solely because of the passage of time when 
otherwise adequate VA examinations were conducted.  
VAOPGCPREC 11-95.

The Board observes the veteran's contention that the April 
2003 VA examination was inadequate because it was performed 
by a physician's assistant rather than a medical doctor.  
However, the Board notes that in Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that it has never required that 
medical examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  Similarly, in this case, the April 2003 VA 
examiner was a physician's assistant, and thus, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Moreover, the April 2003 VA 
examiner reviewed the veteran's claims file and provided 
competent medical evidence, as described in detail below, and 
as such, the Board concludes that the examination report and 
the opinion of the examiner is sufficient upon which to base 
a decision.

As neither the appellant nor his representative have 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


II.  Law and Analysis

A.  Entitlement to an Increased Rating


1.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated under Diagnostic Code 5270 for 
instability of the knee, and under Diagnostic Code 5260 for 
limitation of flexion caused by degenerative joint disease of 
the knee.  In order to insure that the veteran is awarded all 
benefits to which he is entitled, however, the Board will 
analyze his knee disorder utilizing all of the possibly 
applicable diagnostic codes.  

The normal range of motion for the knee is to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that when there is limitation 
of motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  In this case, 
limitation of motion of the knee is analyzed under Diagnostic 
Code 5260, set forth below.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 5260, 
and instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 or 
5260 if the arthritis results in compensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis, complete 
inflexibility, of the knee.  Favorable ankylosis of the knee, 
with angle in full extension, or in slight flexion between 
zero degrees and 10 degrees, is rated 30 percent disabling.  
Unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, is rated 50 percent disabling; 
extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

VA must also consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.


2.  Medical Evidence

Medical evidence of record indicates that the veteran was 
seen by a private physician for complaints of left knee pain 
after an accident at work in September 1997.  Physical 
examination revealed an abrasion and edema.  The knee was 
tested and found to be stable.  Range of motion at that time 
was 0 to 50 degrees.  X-rays revealed advanced degenerative 
arthritis with several small osteo-cartilaginous loose bodies 
in the posterior joint space and very large left knee joint 
effusion. 

At his VA examination in April 2003, the veteran asserted 
that he had experienced problems with his knee since he 
injured it in December 1968, during his military service.  
The veteran reported that the knee locked up, that his range 
of motion was decreased, that he had trouble walking up 
steps, walking more than a block, bending and stooping, and 
participating in recreational activities.  The veteran 
further reported that he was limited in his household 
activities, and that he was restricted in the types and 
amount of things he could carry.  The veteran rated his pain 
as 8 out of 10.  The veteran said that he had consulted an 
orthopedic surgeon about his knee in October 1998, and was 
told he had degenerative changes as well as some tendon and 
ligament tears, for which the surgeon recommended surgery.  
The veteran's insurance, however, denied the surgery stating 
that it was not medically necessary or life threatening.  The 
veteran reported using a cane for several years.

Upon examination, the April 2003 examiner noted that the 
veteran walked with a limp and used a cane.  The veteran also 
walked with his left knee slightly flexed.  The veteran was 
unable to do a deep knee bend against his own weight because 
of knee pain.  On the examination table, the veteran was able 
to flex the knee to 80 degrees and no further due to pain.  
The veteran was also unable to fully extend the knee, 
demonstrating 10 degrees lack of extension.  The examiner 
noted no edema, laxity, instability, or effusion, but could 
identify some crepitus.  The veteran demonstrated no palpable 
tenderness of his knee.  The examiner reviewed the February 
2003 x-rays which indicated moderate degenerative joint 
disease in the left knee.  The examiner concluded that the 
veteran was suffering from degenerative joint disease that 
was as likely as not related to his knee injury in service.

The veteran again complained of knee pain at a doctor's visit 
in July 2003.  Examination revealed 5/5 strength of all 
extremities, decreased range of motion of left knee, no 
swelling or tenderness.  Naproxen and Tylenol were 
prescribed.  The veteran was referred to physical therapy.  

The veteran was examined by the physical therapy service in 
late August 2003.    At his assessment examination the 
veteran exhibited flexion to 90 degrees, extension to 30 
degrees, and strength of 4/5 in his left knee.  The therapist 
noted the veteran's strong resistance to performing any 
exercises at home, and his stated disbelief that any physical 
therapy could improve his condition.  It appears from the 
record that the veteran participated in physical therapy 
until mid-September 2003.

In late November 2003, the veteran called VA and requested 
additional pain medication, stating that the prescribed drugs 
only controlled the swelling, not the pain in his knee.  A 
December 2003 response from the veteran's physician notes 
that the veteran was already on NSAID, narcotic pain 
medication, and had a TENS unit for the pain.  The veteran 
was referred to orthopedics for possible steroid injections.  

The veteran was seen by the orthopedic service in December 
2003.  Examination indicated full range of motion of the left 
knee and no effusion.  Again, degenerative joint disease was 
diagnosed.  The veteran was given three steroid injections 
from January to February 2004.  

The veteran was seen again in August 2004.  At that time, he 
reported he could walk 1/2 a mile.  The veteran further 
reported that he experienced pain with stairs, pain at night, 
locking and start up pain.  Range of motion was measured as 
10 to 100 degrees with crepitation.  Valgus/varus testing was 
negative.  Drawer sign was positive.  Left knee 
osteoarthritis was diagnosed.  The veteran was prescribed 
Celebrex.  The veteran expressed that he was not ready for 
total joint replacement surgery at that time.

Examination in November 2004 indicated that the veteran had 
very advanced degenerative joint disease in his left knee, 
and was in need of total knee replacement.  The examiner 
further reported that he veteran walked unaided with a slight 
limp.  Range of motion was to 100 degrees.  

At an examination in October 2005 the veteran related a long 
history of bilateral knee pain, increasing in severity over 
the previous few months.  Physical examination revealed 
crepitus of both knees, and tenderness medially, but no 
swelling or edema.  Osteoarthritis of the knees was 
diagnosed.  

Based on the veteran's complaints of recently increasing knee 
pain, he was scheduled for another VA examination in January 
2006.  At that time, the veteran reported pain of 8/10 going 
to 10/10 with aggravation.  Aggravation included changes in 
weather, stepping the wrong way, going upstairs, or walking 
greater than three quarters of a mile.  The veteran reported 
aggravation occurred on a daily basis, and that his knee gave 
way once a day.  The veteran stated that he had fallen at 
least four or five times in the past year, and that he 
stumbled on a daily basis.  The veteran further asserted that 
his knee locked up on a daily basis, he experienced weakness 
and fatigue, swelling up two to three times a week for about 
two hours, and warmth in the knee.  The veteran reported one 
episode of dislocation the previous summer, but that he had 
been able to push the knee back into place.  The veteran 
asserted that he was unable to do any physical activity 
because of his knee.

The examiner noted that the veteran was treated with pain 
medication and Celebrex, that he walked with a cane, and wore 
a knee brace when necessary.  Range of motion was measure to 
be 0 to 100 degrees, with pain starting at 60 degrees.  Upon 
repetition, range of motion decreased to 0 to 90 degrees, 
with pain starting at 60 degrees.  The examiner had 
difficulty doing the valgus/varus test, stating that the 
veteran guarded the knee and would barely let the examiner 
move it.  The veteran exhibited a negative drawer sign.  
Strength in the left leg was 4/5.  The veteran was unable to 
do a deep knee bend or to walk on his heels and toes.  The 
examiner further noted that the veteran walked with a very 
significant limp toward the left using his cane.  The 
examiner diagnosed the veteran with advanced degenerative 
joint disease of the left knee.  

In June 2006 at an anesthesiology consultation in preparation 
for total knee replacement surgery, the physician noted the 
veteran's prior statements that he could walk half a mile and 
that he experienced locking of the knee.  The examiner 
further noted the veteran's reports of pain negotiating 
stairs, and worse pain at night.  The veteran later canceled 
his scheduled knee replacement surgery.

In June 2007 the veteran's physician noted that he was 
ambulating and moving about quite well with no unsteadiness 
of gait and no evidence of favoring one side over the other.  
The veteran complained of knee pain and reported that his 
pain medication was not effective.  The veteran was still not 
ready to have a total knee replacement.  


3.  Analysis

Pursuant to VAOGCPREC 23-97, the veteran has been assigned 
separate ratings for his left knee disability under 
Diagnostic Codes 5257 and 5260.

Regarding the veteran's joint instability under Diagnostic 
Code 5257, the Board determines that this disability is 
correctly rated as 20 percent disabling for moderate 
subluxation.  At his January 2006 VA examination the veteran 
reported that his knee gave way on a daily basis.  The 
veteran further reported stumbling and falling, and at least 
one episode of dislocation.  Upon examination the veteran 
demonstrated guarding of the knee and some instability.  He 
further requires a cane for ambulation and periodic use of a 
brace for stability.  These findings are consistent with a 20 
percent rating for moderate instability.  A higher evaluation 
of 30 percent is not warranted unless there  is severe 
subluxation or lateral instability of the knee. 

Regarding the veteran's limitation of motion due to 
degenerative joint disease, rated under Diagnostic Code 5260 
(limitation of flexion), for the veteran to be entitled to an 
increased rating of 30 percent the evidence would have to 
show that he has flexion limited to 15 degrees or its 
equivalent.  At the veteran's April 2003 VA examination, he 
had flexion limited to 80 degrees.  At an August 2003 
examination, he had flexion limited to 90 degrees.  At a 
December 2003 examination, he was noted to have full range of 
motion.  At examinations in August 2004 and November 2004 he 
had flexion limited to 100 degrees.  And at his VA 
examination in January 2006, the veteran demonstrated flexion 
of 100 degrees, with pain exhibited at 60 degrees, and 
further limitation to 90 degrees of flexion upon repetition, 
with demonstrable pain from 60 degrees.  Though the veteran 
does not exhibit the limitation of flexion that is generally 
required to receive a compensable rating under Diagnostic 
Code 5260, the veteran manifests other symptoms including 
pain, crepitus, limping, weakness, locking, x-ray evidence of 
arthritis, and limitation of activities in addition to the 
demonstrated decrease in the range of motion of his left knee 
that gets worse with repetition and fatigue.  The Board finds 
that the veteran's symptomatology is consistent with a 20 
percent evaluation.  A higher evaluation is not warranted 
unless the veteran demonstrates flexion limited to 15 
degrees, or its equivalent.

Under VAOPGCPREC 9-04, the veteran can be entitled to a 
separate rating for limitation of flexion and extension.  In 
this case, the veteran would be entitled to a separate rating 
if he has limitation of extension to 10 degrees, i.e., the 
finding required for a 10 percent rating.  The Board 
acknowledges that on three occasions, in April 2003, August 
2003, and August 2004, the veteran was noted to have 
limitation of extension that would be compensable.  

The Board finds the extension measurement noted at an August 
2003 physical therapy assessment to be unreliable.  Though 
the examiner noted a limitation of extension to 30 degrees, 
he also noted that the veteran was limping at the start of 
the treatment, but not limping after treatment.  The veteran 
further declined the use of a cane, requesting only a knee 
brace, as he did not want to appear handicapped.  As it is 
unlikely the veteran would be able to walk unassisted without 
a limp if extension of his knee was limited to 30 degrees 
from full extension, the Board finds that the notation of the 
physical therapist is not probative of the true limitation of 
motion experienced by the veteran at that time.  
As to the other two occasions on which the veteran's 
extension was measured to be 10 degrees, the Board notes that 
the two examinations occurred more than a year apart and were 
separated by at least one examination where the veteran's 
knee was observed to have full range of motion.  The Board 
further notes that subsequent to the August 2004 examination, 
the extension of the veteran's left knee was measured to be 
normal upon examination in November 2004 and January 2006.  
The Board therefore determines that the preponderance of the 
evidence is against granting the veteran a separate 10 
percent rating for his limitation of extension under 
Diagnostic Code 5261.

As the evidence does not show that the veteran has dislocated 
left knee cartilage, or that he has ever had cartilage 
removed from his left knee, he is not entitled to an 
increased or separate rating under either Diagnostic Code 
5258 or 5259.  Similarly, as the evidence does not show that 
the veteran has nonunion or malunion of his tibia and fibula, 
he is not entitled to an increased rating for his left knee 
under Diagnostic Code 5262.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating from 20 percent for joint instability and is also 
against the veteran's claim for an increased rating from 20 
percent for limitation of motion.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
doctrine of reasonable doubt is not for application, and the 
veteran's claims must be denied.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left knee 
disorder has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left knee disorder under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected left knee disorder.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 5260 (2008). 


B.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a back disorder, 
including as secondary to his service-connected left knee 
disorder, so these claims must be denied.  38 C.F.R. § 3.102.

The Board acknowledges that the veteran has been competently 
diagnosed with degenerative changes of the lumbar spine.  At 
his April 2003 VA examination, the veteran reported that his 
back started hurting him in the late 1980s.  He stated that 
his knee pain radiated up his leg into his buttocks and lower 
back muscles on the left side.  He asserted that he did not 
have back pain every day, but usually when his left knee was 
fatigued.  He denied any numbness or tingling associated with 
his back pain.  The VA examiner noted that the veteran had 
full rotation, lateral bend, and extension of his back.  
Flexion of the veteran's lumbar spine was limited to 45 
degrees due to pain.  The VA examiner further noted that the 
veteran's back was somewhat stiff.  However, the veteran 
displayed no laxity, instability, edema, crepitus, spasms or 
tenderness in his back.  X-rays taken at that time showed 
changes consistent with the veteran's age.  There was no 
evidence of any traumatic arthritis of the back, and no gait 
or posture-related spinal changes.  The examiner concluded 
that the veteran displayed mild degenerative changes of the 
lumbar spine which were likely age-related.  The examiner 
further opined that it was not likely that the veteran's 
claimed low back condition was related to his left knee 
condition.  

Spinal x-rays taken in March 2006 indicated moderate 
degenerative disease of the lumbar spine with some 
degenerative marginal spurs.  The vertebral bodies remained 
intact and in normal alignment with maintenance of the 
intervertebral disk spaces at that time.  

The veteran's service treatment records do not show that the 
veteran ever complained of, or was treated for, a lumbar back 
disability during his military service.  Moreover, the 
veteran's July 1969 separation examination report was normal, 
with a normal clinical evaluation of the musculoskeletal 
system.  The Board also notes that it appears that the 
veteran did not make any related complaints at this 
examination.  This is significantly probative and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (requiring medical evidence of chronicity and 
continuity of symptomatology).  In particular, the veteran's 
low back disorder was not manifested or diagnosed within the 
one-year presumptive period following his discharge from 
service in July 1969.  The first indication that the veteran 
was suffering from the claimed disability was in private 
medical records from September 1997, more than twenty-eight 
years after his discharge from the military, wherein the 
veteran complained that he was suffering low back pain after 
experiencing a fall at work.  Records do not indicate that 
the veteran reported any history of back pain prior to his 
fall, and an MRI taken at that time was unremarkable, with no 
evidences of disk herniation, spondylosis or spinal stenosis.   

The Board finds that the lack of any evidence of related 
complaints or diagnoses for many years after the veteran's 
military service is persuasive evidence that the veteran's 
current back disorder is not causally or etiologically 
related to any event, injury, or disease he experienced in 
service.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, decades after service, is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent clinical evidence that 
relates the veteran's low back disability to either any event 
in his military service or to his service-connected left knee 
disorder.  None of the veteran's various VA treatment records 
include notations indicate that the veteran's claimed back 
disorder is in any way related to his knee disorder.  In 
fact, the April 2003 VA examiner specifically opined that the 
mild degenerative changes observed in the veteran's spine 
were likely age-related, and that it was not likely that his 
low back condition was related to his left knee condition.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."). See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).

In short, the only evidence portending that the veteran's low 
back disorder is in any way related to his service in the 
military, including his service-connected knee disorder, 
comes from the veteran himself.  As a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of his back disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). See 
also, Savage v. Gober, 10 Vet. App. at 495-498 (indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology).  As 
such, the veteran's allegations, alone, have no probative 
value without medical evidence to substantiate them.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claims; and thus, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for a disability rating in excess of 20 percent for 
instability, and 20 percent for limitation of motion of the 
veteran's left knee is denied.

Service connection for a lumbar back disorder, including as 
secondary to service-connected left knee disorder, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


